The conviction is for the violation of the Pure Food Law, in the sale of adulterated milk.
A dismissal was ordered because of a defective recognizance. A new recognizance having been filed in accordance with law, the order dismissing the case is set aside.
The same question of law is presented as that passed upon in the opinion this day rendered in the case of Eaton v. The State of Texas, No. 5406. The prosecution was begun in the Criminal District Court of Bowie County, which being without jurisdiction of the subject matter, the judgment of conviction is reversed and the prosecution ordered dismissed.
Reversed and dismissed.